Name: Council Decision (EU) 2015/2453 of 8 December 2015 on the conclusion, on behalf of the European Union, of the Amending Protocol to the Agreement between the European Community and the Principality of Liechtenstein providing for measures equivalent to those laid down in Council Directive 2003/48/EC on taxation of savings income in the form of interest payments
 Type: Decision
 Subject Matter: international affairs;  Europe;  taxation;  national accounts;  information and information processing;  European construction
 Date Published: 2015-12-24

 24.12.2015 EN Official Journal of the European Union L 339/1 COUNCIL DECISION (EU) 2015/2453 of 8 December 2015 on the conclusion, on behalf of the European Union, of the Amending Protocol to the Agreement between the European Community and the Principality of Liechtenstein providing for measures equivalent to those laid down in Council Directive 2003/48/EC on taxation of savings income in the form of interest payments THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 115 in conjunction with Article 218(6)(b) and the second subparagraph of Article 218(8), Having regard to the proposal from the European Commission, Having regard to the opinion of the European Parliament (1), After consultation of the European Data Protection Supervisor, Whereas: (1) In accordance with Decision (EU) 2015/1994 (2), the Amending Protocol to the Agreement between the European Community and the Principality of Liechtenstein providing for measures equivalent to those laid down in Council Directive 2003/48/EC on taxation of savings income in the form of interest payments (the Amending Protocol) was signed on 28 October 2015, subject to its conclusion at a later date. (2) The text of the Amending Protocol, which is the result of negotiations, duly reflects the negotiating directive therefor issued by the Council, as it aligns the Agreement between the European Community and the Principality of Liechtenstein providing for measures equivalent to those laid down in Council Directive 2003/48/EC on taxation of savings income in the form of interest payments (3) (the Agreement) with the latest developments at international level concerning the automatic exchange of information, namely, with the global standard for automatic exchange of financial account information in tax matters developed by the Organisation for Economic Cooperation and Development (OECD). The Union, its Member States and the Principality of Liechtenstein have actively participated in the work of the Global Forum of the OECD for supporting the development and implementation of that standard. The text of the Agreement, as amended by the Amending Protocol, is the legal basis for implementing the global standard in relations between the European Union and the Principality of Liechtenstein. (3) The Amending Protocol should be approved, HAS ADOPTED THIS DECISION: Article 1 The Amending Protocol to the Agreement between the European Community and the Principality of Liechtenstein providing for measures equivalent to those laid down in Council Directive 2003/48/EC on taxation of savings income in the form of interest payments is hereby approved on behalf of the European Union. The text of the Amending Protocol is attached to this Decision. Article 2 1. The President of the Council shall, on behalf of the Union, give the notification provided for in Article 2(1) of the Amending Protocol (4). 2. The Commission shall notify the Principality of Liechtenstein and the Member States of the notifications given in accordance with Article 1(l)d of the Agreement as resulting from the Amending Protocol. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 8 December 2015. For the Council The President P. GRAMEGNA (1) Opinion of 2 December 2015 (not yet published in the Official Journal). (2) Council Decision (EU) 2015/1994 of 26 October 2015 on the signing, on behalf of the European Union, of the Amending Protocol to the Agreement between the European Community and the Principality of Liechtenstein providing for measures equivalent to those laid down in Council Directive 2003/48/EC on taxation of savings income in the form of interest payments (OJ L 290, 6.11.2015, p. 16). (3) OJ L 379, 24.12.2004, p. 84. (4) The date of entry into force of the Amending Protocol will be published in the Official Journal of the European Union by the General Secretariat of the Council.